DETAILED ACTION
This office action is a response to an application filed on 07/21/2020, in which claims 1-17, 19-20 as well as 22 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 12 and 15 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Amitav Mukherjee (hereinafter, “Mukherjee”; 20190246335).
In response to claim 1, 
Mukherjee teaches an electronic apparatus for wireless communications, comprising: processing circuitry (fig. 8, element 820, processor, paragraph 43), configured to: 
perform periodical channel detection on a plurality of unlicensed channels on an unlicensed frequency band at a first period (fig. 4, element 400, paragraph 28 is interpreted as using LBT or periodical channel detection for unlicensed band
transmit, on each of at least a part of unlicensed channels of which channel detection results indicate that the unlicensed channels are available (paragraphs 28. Using LBT procedure for accessing shared channel), a master information block (MIB) with the same content to user equipment, respectively (paragraph 22, using MIB for scheduling RMSI teaches this limitations), the MIB comprising a part of minimum system information (paragraph 22, using MIB for scheduling RMSI teaches this limitation). 
In response to claim 5, 
Mukherjee teaches wherein the processing circuitry (fig. 8, element 820, processor, paragraph 43); is configured to transmit the MIB via a physical broadcast channel (paragraph 22, NR-PBCH). 
In response to claim 6, 
Mukherjee teaches wherein the processing circuitry (fig. 8, element 820, processor, paragraph 43); is further configured to: perform periodical channel detection on a particular unlicensed channel at a second period (fig. 4, element 400, paragraph 28 is read as using LBT procedure for unlicensed channel); and
transmit, on the particular unlicensed channel remaining minimum system information (RMSI) in a case that a channel detection result indicates that the particular unlicensed channel is available (paragraph 22 and 28 together teach this limitation).
In response to claim 7, 
Mukherjee teaches wherein the MIB comprises information indicating a receiving window for the RMSI (paragraph 22, using MIB for scheduling RMSI 
In response to claim 12, 
Mukherjee teaches wherein the processing circuitry (fig. 8, element 820, processor, paragraph 43); is configured to transmit the RMSI via a physical downlink share channel (paragraph 22, using NR-PDSCH for transmitting MIB with RMSI). 
In response to claim 15, 
Mukherjee teaches an electronic apparatus for wireless communications, comprising: processing circuitry (fig. 8, element 820, processor, paragraph 43), configured to: determine a period for detecting a master information block (MIB) (paragraph 29 and 22 together is interpreted as performing or determining an LBT period for transmitting MIB); and detect a plurality of unlicensed channels on an unlicensed frequency band at the period to acquire the MIB, wherein the MIBs on the plurality of unlicensed channels have the same content, and the MIB comprises a part of minimum system information (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
Allowable Subject Matter
Claims 2-4, 8-11, 13-14, 16-17, 19-20 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190246335………………….paragraphs 22, 24-25 and 28-29.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466         

/DIANE L LO/Primary Examiner, Art Unit 2466